Leonard, J.
concurred, and delivered the following opinion : The rule was formerly laid down by the courts of last resorf in this state, in several cases, that a trust is void as against the general policy of the law where the power of alienation as to real estate, and of ownership as to personal estate,, may, by any possibility, be suspended for more than two lives in being at the creation of the estate. But in Savage v. Burnham, (17 N. Y. Rep. 561,) the rule adopted appears to be modified so that trusts are void only where the, suspension must be for more than two lives. If the apparent intent of the trust is lawful, and the event that would- produce the unlawful suspension is a doubtful or remote contingency,.it.is valid to the extent that the suspen*169sion is permitted by the statute; and if the events or contingencies arise which would unlawfully extend or continue the trust, to that extent only the provisions of the instrument creating the trust are void. This statement contains the practical operation of the new rule laid down in Savage v. Burnham. The will of the testator, Harrison, under this decision can be sustained. I therefore concur with my brother Sutherland.
[New York General Term,
May 2, 1864.
Clerks, J. gave no opinion.
Judgment reversed.
Leonard, Gierke and Sutherland, Justices.]